Citation Nr: 1504492	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-13 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for colorectal cancer


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of service connection for arthritis in the upper and lower extremities has been raised by the record in January 2014 application for disability compensation benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran had service in the Republic of Vietnam between January 9, 1962, and May 7, 1975 and is thus presumed to have been exposed to an herbicide agent containing dioxin during service.

2. The Veteran's colorectal cancer was at least as likely as not caused by the Veteran's exposure to herbicide in service.


CONCLUSION OF LAW

The criteria for service connection for colorectal cancer have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for colorectal cancer, which VA treatment records indicate he was diagnosed with in 2010, on the basis that it resulted from exposure to herbicides during service.

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110, 1131.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).  As the Veteran's DD-214 indicates that he served in Vietnam during the applicable time period, he is presumed to have been exposed to an herbicide agent containing dioxin.

Certain diseases have been found to be presumptively associated with herbicide exposure and will be considered to have been incurred in service if manifested to a degree of 10 percent or more within the time period specified for each disease.  However, colorectal cancer is not among the diseases listed.  38 C.F.R. § 3.309(e) (2014).  Nonetheless, the Veteran is still entitled to service connection if the evidence shows that his colorectal cancer is due to his service.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's treating physician, a VA medical oncology staff physician, authored a letter in December 2014 stating that that "Though colorectal cancer is not recognized as an Agent Orange related malignancy at this time, it is my professional and medical expertise to state that it is just as likely as not for [the Veteran] to have developed his Ulcerative colitis and subsequent Colorectal cancer due to his exposure to agent orange."

Therefore, giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted. 


ORDER

Service connection for colorectal cancer is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


